Stephens, J.
1. In a suit upon a promissory note by a plaintiff who is the transferee of the note, where the defendant admits a prima facie case and assumes the burden of proving his defense that the plaintiff purchased the note with notice of an infirmity therein, the trial judge does not err in directing a verdict for the plaintiff, upon the failure of the evidence to disclose any fact or circumstance within the knowledge of the plaintiff prior to the purchase of the note which would put a prudent man on his guard as to any defense, which the defendant might have had against the payee of the note.
2. The court properly excluded parol testimony as to the contents of a suit in the municipal court of Atlanta.

Judgment affirmed.


Jenkins, P. J., concurs. Smith, J., disqualified.